DETAILED ACTION
Election/Restrictions
Claim 9 is allowable. The restriction requirement as set forth in the Office action mailed on September 10, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 11,14,16 and 19-21 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE

Brazil et al. (US 2003/0183423) teach:
A gravity acceleration measurement apparatus mounted on a drilling tool, comprising
 a measurement circuit (Fig. 5), 

a reference measurement sensor (Fig. 2, No. 120), and 
a temperature sensor (paragraph [0037]), 
wherein, during operation, the three-axis gravity accelerometer measures acceleration component signals in three mutually orthogonal directions that are in an Z-axis, a Y-axis, and a Z-axis, respectively (paragraph [0025]), 
the reference measurement sensor generates a reference signal that varies with rotation and is not affected by vibration or shock (paragraph [0025]), 
the temperature sensor measures a downhole temperature (paragraph [0037]), and 
the measurement circuit is connected to and acquires output signals from the three-axis gravity accelerometer, the reference measurement sensor, and the temperature sensor, and performs cross-correlation processing of the reference signal and the acceleration component signals compensated using the downhole temperature, and eliminates centrifugal acceleration, vibration, shock and other interferences generated by rotation to obtain a non-interference gravity acceleration (Fig. 8, No. 355; pargraphs [0043]-[0044]).
Brazil et al. further teach that it is well known to use a magnetomer as a reference signal installed in a tri-axis manner with regard to the drilling tool (paragraph [0008]) and a toolface angle dependent on measured gravity components (see paragraph [0043]).
However, Brazil et al. do not explicitly teach an embodiment wherein the reference measurement sensor is a magnetometer that has a sensitive axis installed 

    PNG
    media_image1.png
    107
    317
    media_image1.png
    Greyscale

and wherein the toolface angle of the drilling tool is:

    PNG
    media_image2.png
    73
    202
    media_image2.png
    Greyscale

wherein 
    PNG
    media_image3.png
    23
    57
    media_image3.png
    Greyscale
 is a cross-correlated signal between the reference signal and the gravity acceleration in the X-axis, and 
    PNG
    media_image4.png
    33
    190
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    22
    55
    media_image5.png
    Greyscale
 is the cross-correlated signal between the reference signal and the gravity acceleration in the Y-axis, and 
    PNG
    media_image6.png
    30
    186
    media_image6.png
    Greyscale
, wherein Ax is the gravity acceleration in the X-axis, Ay is the gravity acceleration in the Y-axis,  Az is the gravity acceleration in the Z-axis, ω is a rotating angular frequency of the drilling tool, φ is an initial phase of an output signal in the X-axis from the accelerometer.
Smidth et al. (. (US 2018/0045850)), similarly, teach a method for taking measurements in a borehole.  Specifically, Smidth et al. teach a method of calculating an inclination angle of a drilling tool and a toolface angle of the drilling tool.  Specifically, the method employed by Smidth et al. involves a measure of the cross axis component of gravity and an angle between the magnetic and gravity toolface (see paragraphs [0096]-[0104]).


    PNG
    media_image1.png
    107
    317
    media_image1.png
    Greyscale

and wherein the toolface angle of the drilling tool is:

    PNG
    media_image2.png
    73
    202
    media_image2.png
    Greyscale

wherein 
    PNG
    media_image3.png
    23
    57
    media_image3.png
    Greyscale
 is a cross-correlated signal between the reference signal and the gravity acceleration in the X-axis, and 
    PNG
    media_image4.png
    33
    190
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    22
    55
    media_image5.png
    Greyscale
 is the cross-correlated signal between the reference signal and the gravity acceleration in the Y-axis, and 
    PNG
    media_image6.png
    30
    186
    media_image6.png
    Greyscale
, wherein Ax is the gravity acceleration in the X-axis, Ay is the gravity acceleration in the Y-axis,  Az is the gravity acceleration in the Z-axis, ω is a rotating angular frequency of the drilling tool, φ is an initial phase of an output signal in the X-axis from the accelerometer.

In contrast to the prior art of record, the claimed invention includes, in part, an embodiment wherein the reference measurement sensor is a magnetometer that has a sensitive axis installed parallel to the X-axis and perpendicular to the Z-axis, wherein 

    PNG
    media_image1.png
    107
    317
    media_image1.png
    Greyscale

and wherein the toolface angle of the drilling tool is:

    PNG
    media_image2.png
    73
    202
    media_image2.png
    Greyscale

wherein 
    PNG
    media_image3.png
    23
    57
    media_image3.png
    Greyscale
 is a cross-correlated signal between the reference signal and the gravity acceleration in the X-axis, and 
    PNG
    media_image4.png
    33
    190
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    22
    55
    media_image5.png
    Greyscale
 is the cross-correlated signal between the reference signal and the gravity acceleration in the Y-axis, and 
    PNG
    media_image6.png
    30
    186
    media_image6.png
    Greyscale
, wherein Ax is the gravity acceleration in the X-axis, Ay is the gravity acceleration in the Y-axis,  Az is the gravity acceleration in the Z-axis, ω is a rotating angular frequency of the drilling tool, φ is an initial phase of an output signal in the X-axis from the accelerometer.  It is this limitation, expressed in the claimed combination not found, taught or suggested in the prior art, that makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JCM/Examiner, Art Unit 2864     

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864